DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 10 and 19 recite similar limitations – “assigning a learning system to the root model definition that is convertible to a format compatible with the machine learning target model; porting a new version of the root model definition from the machine learning root model to the format of the machine learning target model to generate a new version of the machine learning target model, after a learning iteration of the learning system that generates a new version of the machine learning root model”, appears to be directed at generating new version of the machine learning target model after applying root model definition to the format of the machine learning target model. However, the limitation that recites -- the assigning a learning system to the root model that is convertible to a format compatible with the machine learning target model -- is not clear if the learning system is convertible or the root model based on the format of the claimed limitations. Therefore, Examiner suggests amending claims in order to explicitly define the features that indicates correlation between compatibility to which specific feature. Dependent claims do not remedy the deficiencies introduced by the independent claims. Therefore, dependent claims also are rejected similarly. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claims 10-17 are interpreted to invoke 35 U.S.C. 112(f). 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims 10-17 - “as assigning unit”, “a porting module”, “determination unit”, “evaluation module”, “deployment module” and “alert module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Original specifications paragraphs [0070] discloses – “As depicted in the figure, computer system/server 600 is depicted in the form of a general-purpose computing device. The components of computer system/server 600 can include, but are not limited to, one or more processors or processing units 602, a system memory 604, and a bus 606 that couple various system components including system memory 604 to the processor 602. Bus 606 represents one or more of any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architectures. By way of example, and not limiting, such architectures include Industry Standard Architecture (ISA) bus, Micro Channel Architecture (MCA) bus, Enhanced ISA (EISA) bus, Video Electronics Standards Association (VESA) local bus, and Peripheral Component Interconnects (PCI) bus. Computer system/server 600 typically includes a variety of computer system readable media. Such media can be any available media that is accessible by computer system/server 600, and it includes both, volatile and non-volatile media, removable and non-removable media. [0071] The system memory 604 can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 608 and/or cache memory 610. Computer system/server 600 can further include other removable/non-removable, volatile/non-P201804604US01 Page 18 of 32volatile computer system storage media. By way of example only, a storage system 612 can be provided for reading from and writing to a non-removable, non-volatile magnetic media, not depicted and typically called a "hard drive." Although not depicted, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk, e.g., a "floppy disk," and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 606 by one or more data media interfaces. As will be further depicted and described below, memory 604 can include at least one program product having a set, e.g., at least one, of program modules that are configured to carry out the functions of embodiments of the disclosure”, therefore, discloses hardware processor(s) to execute functions performed by the unit(s) and module(s) recited in the claimed limitations. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 35 USC § 101 – Computer Readable Storage Medium
Claim 19 is analyzed under 35 U.S.C. 101 to determine if directed to non-statutory category because claim recites computer program product and computer readable storage medium. 

Original specifications at paragraph [0078] discloses – “The computer-readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer-readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer-readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory, a static random access memory (SRAM), a portable compact disk read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media, e.g., light pulses passing through a fiber-optic cable, or electrical signals transmitted through a wire”, therefore the specifications explicitly disclose that computer readable storage medium is not construed to be transitory signals and therefore computer readable storage medium is non-transitory and therefore not rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US Pub No. 20180357543 A1) in view of Steele et al. (US Pub No. 20150379426 A1). 

Regarding Claim 1,
Brown discloses A computer-implemented method for converting a machine learning root model format, the root model format having a related root model definition, into a machine learning target model format not having the root model definition, the method comprising: 

assigning a learning system to the root model definition that is convertible to a format compatible with the machine learning target model; (Brown, [0203], [0101] The AI engine achieves, for example, a robotics control benchmark with an order of magnitude fewer training cycles by way of processes provided herein. For example, an overall task can be broken into multiple smaller tasks as provided herein (see, e.g., FIG. 3B) for training in parallel by one or more machine learning algorithms rather than using a single end-to-end algorithm. Once each AI model is trained on its corresponding individual task, then all of the trained AI models can be trained to work with each other to achieve the overall task. This process trains multiple AI models in parallel and then combines the trained versions of the AI models to achieve a similar desired result to the one end-to-end algorithm but in a faster amount of time and possibly with better accuracy. For example, a simulated robot or computerized numerical control (CNC) machine may successfully train upon the smaller tasks such as picking up a block and stacking the block on top of another block in parallel to each other and apply machine learning algorithms to learn these task after a number of training cycles. In an embodiment, the process may vary with respect to breaking the overall task into the multiple smaller tasks and combining the trained versions of the trained AI models within a single AI model. The system can combine the trained AI models in various ways based on sub tasks or concepts. And then, an AI model has a tree of learned concepts that amount to the overall task; machine learning (learning system) is applied to tasks (definition of root model) to be convertible to make it Artificial Intelligence (AI) format)

porting a new version of the root model definition from the machine learning root model to the format of the machine learning target model to generate a new version of the machine learning target model, after a learning iteration of the learning system that generates a new version of the machine learning root model; (Brown, [0101] The AI engine achieves, for example, a robotics control benchmark with an order of magnitude fewer training cycles by way of processes provided herein. For example, an overall task can be broken into multiple smaller tasks as provided herein (see, e.g., FIG. 3B) for training in parallel by one or more machine learning algorithms rather than using a single end-to-end algorithm. Once each AI model is trained on its corresponding individual task, then all of the trained AI models can be trained to work with each other to achieve the overall task. This process trains multiple AI models in parallel and then combines the trained versions of the AI models to achieve a similar desired result to the one end-to-end algorithm but in a faster amount of time and possibly with better accuracy. For example, a simulated robot or computerized numerical control (CNC) machine may successfully train upon the smaller tasks such as picking up a block and stacking the block on top of another block in parallel to each other and apply machine learning algorithms to learn these task after a number of training cycles. In an embodiment, the process may vary with respect to breaking the overall task into the multiple smaller tasks and combining the trained versions of the trained AI models within a single AI model. The system can combine the trained AI models in various ways based on sub tasks or concepts. And then, an AI model has a tree of learned concepts that amount to the overall task; all the small block tasks are combined and converted into one AI format)

Brown does not explicitly disclose determining quality limits using an X control chart method based on a cross-validation of fold results generated during a validation of the new version of the machine learning root model; and evaluating a quality metric value of the new version of the machine learning target model against quality threshold values of the new version of the machine learning root model, the quality threshold values being equal to the determined quality limits. 

Steele discloses determining quality limits using an X control chart method based on a cross-validation of fold results generated during a validation of the new version of the machine learning root model; and (Steele, [0151-0153], Fig. 27, discloses data set splits that may be used for cross-validation of a machine learning model, according to at least some embodiments. In the depicted embodiment, a data set comprising labeled observation records 2702 is split five different ways to obtain respective training sets 2720 (e.g., 2720A-2720E) each comprising 80% of the data, and corresponding test sets 2710 (e.g., 2710A-2710E) comprising the remaining 20% of the data. Each of the training sets 2720 may be used to train a model, and the corresponding test set 2710 may then be used to evaluate the model. For example, in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set 2710A. Similarly, in cross-validation iteration 2740B, a different training set 2720B (shown in two parts, part 1 and part 2 in FIG. 27) comprising 80% of the input data may be used, and a different test set 2710B may be used for evaluating the model. The cross-validation example illustrated in FIG. 27 may be referred to as 5-fold cross validation (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set; It is noted that although the training sets may appear to comprise contiguous portions of the input data set in FIG. 27, in practice the training and test data sets may be obtained using random selection (e.g., either at the chunk level, at the observation record level, or at both levels) in at least some embodiments. By changing the set of observation records included in the training and test sets of the different cross-validation iterations 2740A-2740E, the quality of the predictions made may in general improve, as the effect of localized non-uniformity of the independent variable values in different subsets of the input data set may be reduced. For example, if the value of an independent numerical variable within the subset of data records that are in test set 2710A is unusually high compared to the mean of that variable over the entire data set, the effects of that anomaly on model accuracy/quality would be expected to be dissipated by the use of different test data sets for the other cross-validation iterations; five fold cross validation technique is applied to determine quality of the machine learnt new target model format)


evaluating a quality metric value of the new version of the machine learning target model against quality threshold values of the new version of the machine learning root model, the quality threshold values being equal to the determined quality limits. (Steele, [0151-0153], Fig. 27, discloses data set splits that may be used for cross-validation of a machine learning model, according to at least some embodiments. In the depicted embodiment, a data set comprising labeled observation records 2702 is split five different ways to obtain respective training sets 2720 (e.g., 2720A-2720E) each comprising 80% of the data, and corresponding test sets 2710 (e.g., 2710A-2710E) comprising the remaining 20% of the data. Each of the training sets 2720 may be used to train a model, and the corresponding test set 2710 may then be used to evaluate the model. For example, in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set 2710A. Similarly, in cross-validation iteration 2740B, a different training set 2720B (shown in two parts, part 1 and part 2 in FIG. 27) comprising 80% of the input data may be used, and a different test set 2710B may be used for evaluating the model. The cross-validation example illustrated in FIG. 27 may be referred to as “5-fold cross validation” (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set; [0153] It is noted that although the training sets may appear to comprise contiguous portions of the input data set in FIG. 27, in practice the training and test data sets may be obtained using random selection (e.g., either at the chunk level, at the observation record level, or at both levels) in at least some embodiments. By changing the set of observation records included in the training and test sets of the different cross-validation iterations 2740A-2740E, the quality of the predictions made may in general improve, as the effect of localized non-uniformity of the independent variable values in different subsets of the input data set may be reduced. For example, if the value of an independent numerical variable within the subset of data records that are in test set 2710A is unusually high compared to the mean of that variable over the entire data set, the effects of that anomaly on model accuracy/quality would be expected to be dissipated by the use of different test data sets for the other cross-validation iterations; five fold cross validation technique is applied to determine quality or accuracy of the machine learnt new target model format) and old format)

Brown discloses the claimed invention except for the cross validation of trained machine learnt model using fold cross validation technique. Steele teaches that it is known to apply cross validation technique to determine quality of newly generated format of machine learning model to determine its accuracy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cross validation of generated machine learning model, as taught by Steele in order to improve the artificial intelligence applications such as robotics where small precisions are required. 

Regarding Claim 3,
The combination of Brown and Steele further discloses deploying the machine learning target model only if a determined quality parameter value of the machine learning target model stays within the determined quality P201804604US01Page 26 of 32limits of the new version of the machine learning root model.  (Steele, [0151-0153], Fig. 27, discloses data set splits that may be used for cross-validation of a machine learning model, according to at least some embodiments. In the depicted embodiment, a data set comprising labeled observation records 2702 is split five different ways to obtain respective training sets 2720 (e.g., 2720A-2720E) each comprising 80% of the data, and corresponding test sets 2710 (e.g., 2710A-2710E) comprising the remaining 20% of the data. Each of the training sets 2720 may be used to train a model, and the corresponding test set 2710 may then be used to evaluate the model. For example, in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set 2710A. Similarly, in cross-validation iteration 2740B, a different training set 2720B (shown in two parts, part 1 and part 2 in FIG. 27) comprising 80% of the input data may be used, and a different test set 2710B may be used for evaluating the model. The cross-validation example illustrated in FIG. 27 may be referred to as “5-fold cross validation” (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set; [0153] It is noted that although the training sets may appear to comprise contiguous portions of the input data set in FIG. 27, in practice the training and test data sets may be obtained using random selection (e.g., either at the chunk level, at the observation record level, or at both levels) in at least some embodiments. By changing the set of observation records included in the training and test sets of the different cross-validation iterations 2740A-2740E, the quality of the predictions made may in general improve, as the effect of localized non-uniformity of the independent variable values in different subsets of the input data set may be reduced. For example, if the value of an independent numerical variable within the subset of data records that are in test set 2710A is unusually high compared to the mean of that variable over the entire data set, the effects of that anomaly on model accuracy/quality would be expected to be dissipated by the use of different test data sets for the other cross-validation iterations; five fold cross validation technique is applied to determine quality or accuracy of the machine learnt new target model format) format). Additionally, the rational and motivation to combine the references Brown and Steele as applied in rejection of claim 1 apply to this claim. 

Regarding Claim 4, 
The combination of Brown and Steele further discloses using k folds of training data for the validation of the new version of the machine learning root model resulting in k quality metric values. (Steele, [0151-0153], Fig. 27, discloses data set splits that may be used for cross-validation of a machine learning model, according to at least some embodiments. In the depicted embodiment, a data set comprising labeled observation records 2702 is split five different ways to obtain respective training sets 2720 (e.g., 2720A-2720E) each comprising 80% of the data, and corresponding test sets 2710 (e.g., 2710A-2710E) comprising the remaining 20% of the data. Each of the training sets 2720 may be used to train a model, and the corresponding test set 2710 may then be used to evaluate the model. For example, in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set 2710A. Similarly, in cross-validation iteration 2740B, a different training set 2720B (shown in two parts, part 1 and part 2 in FIG. 27) comprising 80% of the input data may be used, and a different test set 2710B may be used for evaluating the model. The cross-validation example illustrated in FIG. 27 may be referred to as “5-fold cross validation” (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set; [0153] It is noted that although the training sets may appear to comprise contiguous portions of the input data set in FIG. 27, in practice the training and test data sets may be obtained using random selection (e.g., either at the chunk level, at the observation record level, or at both levels) in at least some embodiments. By changing the set of observation records included in the training and test sets of the different cross-validation iterations 2740A-2740E, the quality of the predictions made may in general improve, as the effect of localized non-uniformity of the independent variable values in different subsets of the input data set may be reduced. For example, if the value of an independent numerical variable within the subset of data records that are in test set 2710A is unusually high compared to the mean of that variable over the entire data set, the effects of that anomaly on model accuracy/quality would be expected to be dissipated by the use of different test data sets for the other cross-validation iterations; five fold cross validation technique is applied to determine quality or accuracy of the machine learnt new target model format). Additionally, the rational and motivation to combine the references Brown and Steele as applied in rejection of Claim 1 apply to this claim. 

Regarding Claim 8,
The combination of Brown and Steele further discloses generating an alert indicative of the fact that either the quality metric value of the new version of the machine learning root model and/or the quality metric value of the P201804604US01Page 27 of 32new version of the machine learning target model stay outside the quality limits.  (Steele, [0151-0153], Fig. 27, discloses data set splits that may be used for cross-validation of a machine learning model, according to at least some embodiments. In the depicted embodiment, a data set comprising labeled observation records 2702 is split five different ways to obtain respective training sets 2720 (e.g., 2720A-2720E) each comprising 80% of the data, and corresponding test sets 2710 (e.g., 2710A-2710E) comprising the remaining 20% of the data. Each of the training sets 2720 may be used to train a model, and the corresponding test set 2710 may then be used to evaluate the model. For example, in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set 2710A. Similarly, in cross-validation iteration 2740B, a different training set 2720B (shown in two parts, part 1 and part 2 in FIG. 27) comprising 80% of the input data may be used, and a different test set 2710B may be used for evaluating the model. The cross-validation example illustrated in FIG. 27 may be referred to as “5-fold cross validation” (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set; [0153] It is noted that although the training sets may appear to comprise contiguous portions of the input data set in FIG. 27, in practice the training and test data sets may be obtained using random selection (e.g., either at the chunk level, at the observation record level, or at both levels) in at least some embodiments. By changing the set of observation records included in the training and test sets of the different cross-validation iterations 2740A-2740E, the quality of the predictions made may in general improve, as the effect of localized non-uniformity of the independent variable values in different subsets of the input data set may be reduced. For example, if the value of an independent numerical variable within the subset of data records that are in test set 2710A is unusually high compared to the mean of that variable over the entire data set, the effects of that anomaly on model accuracy/quality would be expected to be dissipated by the use of different test data sets for the other cross-validation iterations; five fold cross validation technique is applied to determine quality or accuracy of the machine learnt new target model format). Additionally, the rational and motivation to combine the references Brown and Steele as applied in rejection of Claim 1 apply to this claim. 


Regarding Claim 9, 
The combination of Brown and Steele further discloses wherein the same k folds of training data are used to determine the quality metric value of the new version of the machine learning target model and the new version of the machine learning root model. (Steele, [0151-0153], Fig. 27, discloses data set splits that may be used for cross-validation of a machine learning model, according to at least some embodiments. In the depicted embodiment, a data set comprising labeled observation records 2702 is split five different ways to obtain respective training sets 2720 (e.g., 2720A-2720E) each comprising 80% of the data, and corresponding test sets 2710 (e.g., 2710A-2710E) comprising the remaining 20% of the data. Each of the training sets 2720 may be used to train a model, and the corresponding test set 2710 may then be used to evaluate the model. For example, in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set 2710A. Similarly, in cross-validation iteration 2740B, a different training set 2720B (shown in two parts, part 1 and part 2 in FIG. 27) comprising 80% of the input data may be used, and a different test set 2710B may be used for evaluating the model. The cross-validation example illustrated in FIG. 27 may be referred to as “5-fold cross validation” (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set; It is noted that although the training sets may appear to comprise contiguous portions of the input data set in FIG. 27, in practice the training and test data sets may be obtained using random selection (e.g., either at the chunk level, at the observation record level, or at both levels) in at least some embodiments. By changing the set of observation records included in the training and test sets of the different cross-validation iterations 2740A-2740E, the quality of the predictions made may in general improve, as the effect of localized non-uniformity of the independent variable values in different subsets of the input data set may be reduced. For example, if the value of an independent numerical variable within the subset of data records that are in test set 2710A is unusually high compared to the mean of that variable over the entire data set, the effects of that anomaly on model accuracy/quality would be expected to be dissipated by the use of different test data sets for the other cross-validation iterations; five fold cross validation technique is applied to determine quality or accuracy of the machine learnt new target model format). Additionally, the rational and motivation to combine the references Brown and Steele as applied in rejection of Claim 1 apply to this claim. 


Claims 10, 12-18 recite system with elements corresponding to the method steps recited in Claims 1, 3-7 respectively. Therefore, the recited elements of the system Claims 10, 12-18 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1, 3-7 respectively. Additionally, the rationale and motivation to combine the Brown and Steele references presented in rejection of Claim 1, apply to these claims.

Furthermore, the combination of Brown and Steele further discloses A converting system for converting a machine learning root model format, the root model format having a related root model definition, into a machine learning target model format not having the root model definition, the system comprising an assigning unit, a determination unit, evaluation module (Steele, [0198-0199], discloses computing device 9000 may be a uniprocessor system including one processor 9010, or a multiprocessor system including several processors 9010 (e.g., two, four, eight, or another suitable number). Processors 9010 may be any suitable processors capable of executing instructions. For example, in various embodiments, processors 9010 may be general-purpose or embedded processors implementing any of a variety of instruction set architectures (ISAs), such as the x86, PowerPC, SPARC, or MIPS ISAs, or any other suitable ISA. In multiprocessor systems, each of processors 9010 may commonly, but not necessarily, implement the same ISA. In some implementations, graphics processing units (GPUs) may be used instead of, or in addition to, conventional processors; System memory 9020 may be configured to store instructions and data accessible by processor(s) 9010. In at least some embodiments, the system memory 9020 may comprise both volatile and non-volatile portions). 

Claim 19 recite computer readable storage medium with program instructions corresponding to the method steps recited in Claim 1. Therefore, the recited instructions of the computer readable storage medium Claim 19 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Brown and Steele references presented in rejection of Claim 1, apply to these claims.

Furthermore, the combination of Brown and Steele further discloses A computer program product for converting a machine learning root model format, the root model format having a related root model definition, into a machine learning target model format not having the root model definition, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more computing systems or controllers to cause the one or more computing systems (Steele, [0244-0248], discloses non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors receive, via a particular programmatic interface of a set of programmatic interfaces implemented at a network-accessible machine learning service of a provider network, a first request from a client to perform a particular operation associated with an instance of an entity type, wherein the entity type comprises one or more of: (a) a data source to be used for generating a machine learning model, (b) a set of statistics to be computed from a particular data source, (c) a machine learning model employing a selected algorithm, or (d) an alias associated with a machine learning model; insert a job corresponding to the first request in a job queue of the machine learning service; receive, prior to a completion of the particular operation indicated in the first request, a second request from the client to perform a second operation dependent on a result of the particular operation; and insert a second job object corresponding to the second request in the job queue, wherein the second job object includes an indication of a dependency of the second operation on a result of the particular operation). 


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified by Steele, and further in view of Shrivastava et al. (US Pub No. 20170270674 A1). The teachings of Brown and Steele have been discussed previously. 

Regarding Claim 2, 
The combination of Brown and Steele does not explicitly disclose wherein the machine learning root model comprises at least one selected out of the machine learning frameworks keras, scikit-learn, xgboost, and caffe.  
Shrivastava discloses wherein the machine learning root model comprises at least one selected out of the machine learning frameworks keras, scikit-learn, xgboost, and caffe.  (Shrivastava, [0163], [0173], discloses will be understood that as long as the current scene remains unchanged steps 544 to 556 may be repeated so as to further train the base classifier by applying machine learning using a plurality of training examples found in the current scene. As described elsewhere herein, steps 544 to 556 may be repeated such that the updating of the base classifier follows an iterative process; the AlexNet classifier is provided as a base classifier that is to be trained by the training examples extracted from the VIRAT dataset. The positive and negative training examples are applied to train the base classifier using the caffe deep learning framework from the Berkeley Vision and Learning Center (available at: caffe.berkeleyvision.org). The updating of the base classifier was performed on a Tesla K80 GPU; Caffe machine learning format framework is selected). 
The combination of Brown and Steele discloses the claimed invention except for the machine learning frame works selected from the formats. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use one of the machine learning formats such as caffe, as taught by Shrivastava in order to improve the artificial intelligence applications such as robotics where specific format of framework is compatible to improve artificial intelligence applications. 

Claim 11 recite system with elements corresponding to the method steps recited in Claim 2. Therefore, the recited elements of the system Claim 11 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 2. Additionally, the rationale and motivation to combine the Brown, Steele and Shrivastava references presented in rejection of Claim 2, apply to this claim.

Allowable Subject Matter
Claims 5-6 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
Claims 5 and 14: Claims 5 and 14 recite limitations – “wherein the determination of quality limits further comprises: determining an upper control limit UCL of UCL = average (k quality metric values) + R *A2, wherein R = max (k quality metric values) - min (k quality metric values), and A2 = correction constant”, in combination with features of independent claims are not disclosed by cited prior art references. Therefore, Claims 5 and 14 are objected as allowable subject matter. 

Claims 6 and 15: Claims 6 and 15 recite limitations – “wherein the determination of quality limits further comprises: determining a lower control limit LCL of LCL = average (k quality metric values) —R *A2, wherein: R = max (k quality metric values) — min (k quality metric values), and A2 = correction constant”, in combination with features of independent claims are not disclosed by cited prior art references. Therefore, Claims 6 and 15 are objected as allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160180195 A1
US 11375176 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Pinalben Patel/
 Examiner, Art Unit 2661